16‐1092‐cv 
In re Complaint of Buchanan Marine, L.P. 
  
                        UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 

                                                         

                               August Term 2016 

      (Argued:     May 22, 2017             Decided:     October 27, 2017) 

                             Docket No. 16‐1092‐cv 
                                                         

  IN THE MATTER OF THE COMPLAINT OF BUCHANAN MARINE, L.P., AS BAREBOAT 
   CHARTERER OF THE BARGE B‐252, IN THE MATTER OF THE COMPLAINT OF A.P. 
                        FRANZ, JR., TRUSTEE, AS OWNER, 
                                         
                                     Petitioners‐Counter‐Defendants‐Appellees, 
                                             
                           TILCON NEW YORK, INC.,  
 
                                     Claimant‐Counter‐Claimant‐Appellee, 
                                      
                                       v. 
                                      
                          WAYNE VOLK, KAREN VOLK,  
 
                                     Claimants‐Appellants. 
                                      
                                                          
                                         
             ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                   FOR THE NORTHERN DISTRICT OF NEW YORK 

                                                         

                         
                                                                                      

Before: 
                 KEARSE, CABRANES, AND CHIN, Circuit Judges. 
                                                        
                                        
             Appeal from a judgment of the United States District Court for the 

Northern District of New York (Sharpe, J.), dismissing a barge workerʹs claims 

under the Jones Act, 46 U.S.C. §§ 30101‐30106, the Longshore and Harbor 

Workersʹ Compensation Act, 33 U.S.C. §§ 901‐950, general maritime law, and 

New York state law for personal injuries sustained while working on a barge, 

and granting a complaint for exoneration from liability pursuant to the 

Limitation of Liability Act of 1851, 46 U.S.C. §§ 30501‐30512.  We conclude that 

the district court correctly held that the barge worker, who inspected and 

maintained moored barges used to transport rock from a quarried rock 

processing facility down the Hudson River, was not a ʺseamanʺ for purposes of 

the Jones Act, but that the district court erred in dismissing certain claims against 

the owner of the barge and the operator of the rock processing facility. 

             AFFIRMED IN PART AND VACATED AND REMANDED IN PART.
                                                            
 
                                EDWARD P. FLOOD, LYONS & FLOOD, LLP, New 
                                   York, New York, for Petitioners‐Counter‐
                                   Defendants‐Appellees. 
                                 


                                           2 
              
                                                                                       

                                     ERIC M. KURTZ, COOK, NETTER, CLOONAN, 
                                          KURTZ, & MURPHY P.C., Kingston, New 
                                          York, for Claimant‐Counter‐Claimant‐
                                          Appellee. 
                                      
                                     STEVEN M. MELLEY (Richard Nardone, on the 
                                          brief), STEVEN M. MELLEY, P.L.L.C., 
                                          Rhinebeck, New York, for Claimants‐
                                          Appellants. 
                                                              
                              
CHIN, Circuit Judge: 

                  In this case, claimant‐appellant Wayne Volk worked at a quarried 

rock processing facility on the Hudson River, inspecting and maintaining barges 

used to transport rock down the river.  In the accident that led to these 

proceedings, Volk was inspecting a moored barge when he slipped on some 

loose stone and fell, injuring himself.  He asserted claims against the barge 

company as his employer, the owner of the barge, and the operator of the rock 

processing facility, under the Jones Act, 46 U.S.C. §§ 30101‐30106, the Longshore 

and Harbor Workersʹ Compensation Act (the ʺLHWCAʺ), 33 U.S.C. §§ 901‐950, 

general maritime law, and New York state law.  

                  The principal question presented is whether Volk was a ʺseamanʺ 

within the meaning of the Jones Act.  The district court (Sharpe, J.) held that Volk 




                                             3 
                   
                                                                                     

was not a seaman and dismissed his claims under the Jones Act.  It also 

dismissed Volkʹs remaining claims. 

             We affirm the dismissal of Volkʹs Jones Act claims because we agree 

with the district court that Volk does not qualify as a ʺseamanʺ within the 

meaning of the Jones Act.  We hold, however, that the district court erred in 

dismissing certain of Volkʹs remaining claims against the owner of the barge and 

the operator of the rock processing facility.  We therefore affirm in part and 

vacate in part and remand for the district court to conduct further proceedings 

consistent with our rulings below. 

                                 BACKGROUND 

I.    The Facts 

             The facts are largely undisputed and are summarized in the light 

most favorable to Volk, against whom summary judgment was granted. 

             Volk worked for petitioner‐counter‐defendant‐appellee Buchanan 

Marine, L.P. (ʺBuchananʺ) at the Clinton Point quarried rock processing facility 

on the Hudson River, in Dutchess County, New York, as a ʺbarge maintainerʺ 




                                         4 
              
                                                                                                

from 1999 until his accident on May 19, 2011.1  At the Clinton Point facility, 

claimant‐counter‐claimant‐appellee Tilcon New York, Inc. (ʺTilconʺ) processes 

quarried rock for use in, e.g., construction work, and loads the rock onto barges 

supplied by Buchanan.  Buchanan then transports the loaded barges, using its 

tugboats, down the Hudson River to Tilconʹs customers.2  

                      The loading process has three steps.  First, before an empty barge is 

loaded, and while it is tied to the dock, it is inspected by a Buchanan barge 

maintainer.  The barge maintainer checks the barge for damage and excess water 

and repairs any damage so that the barge is in acceptable condition for loading.  

Second, the barge is moved to the loading facility by Tilcon, where it is loaded 

with quarried rock.  Third, after the barge is loaded, it is moved back to the dock 

by Tilcon, where a Buchanan barge maintainer conducts a final inspection.  

During the first and third steps of the loading process, the barge is in the water 

and secured to the dock, either tied directly to the dock or to barges already tied 

to the dock.  Moored barges may be three or four barges deep, with the closest 


                                              
1      Volk also used other phrases throughout the proceedings to describe his 
position, such as ʺ[w]elder, pumper, [and] boat checker.ʺ  Appʹx 982.   
 
2      Buchananʹs barges are ʺdumbʺ barges, meaning they have no independent means 
of propulsion and, therefore, a tugboat is required to transport them.   

                                                  5 
                       
                                                                                      

barge tied to the dock and the outward barges tied to one another.  When a barge 

was tied to other barges ‐‐ rather than tied directly to the dock ‐‐ barge 

maintainers would climb over the barges to get to the one they needed to inspect.   

             When Volk was inspecting a barge, he would walk along the 

perimeter of the barge on the ʺmargin decks,ʺ which ran the length of the barge.  

Appʹx at 185.  The margin decks were ʺso narrow [that] they were difficult to 

walk on or stand on,ʺ id., lacked guard or hand rails, and were often wet and 

soiled with excess gravel that spilt over from the loading process.  When a barge 

required repairs, Volk would sometimes stand on a pontoon work boat ‐‐ a flat 

floatable device powered by a motor ‐‐ on the bargeʹs water side to do the work.   

             Volk was not assigned to any specific barge; rather, he worked on all 

Buchanan barges that arrived for loading at the Tilcon facility.  Volk was not a 

crewmember of any of Buchananʹs tugboats that transported the barges down 

the Hudson River.  He worked an hourly shift, went home at the end of each 

work day, and did not take meals or sleep on any barge.  He was a member of 

the International Union of Operating Engineers, which represents equipment 

operators.  He did not belong to a maritime union or hold a maritime license.   




                                          6 
              
                                                                                                

                      On May 19, 2011, Volk was walking along the margin decks of Barge 

B‐252 (the ʺBargeʺ), which had been loaded with stone, when he slipped on 

excess wet stone and injured his right arm and shoulder on the side of the Barge.  

He filled out an incident report with his dock supervisor, Timothy Conn, the 

same day.  The next day, Conn drove Volk to the local medical clinic, where Volk 

was diagnosed with a sprained arm and prescribed pain medication.  Later that 

day, Volk saw a chiropractor, who advised him that he could not work.  Volk has 

not worked since the accident and has been receiving workersʹ compensation 

benefits under the LHWCA.   

II.        The Proceedings Below 

                      On October 16, 2012, Volk and his wife Karen Volk commenced a 

personal injury action against Buchanan and Tilcon in New York State Supreme 

Court, Ulster County.  On April 15, 2013, A.P. Franz, Jr., the owner of the Barge, 

and Buchanan, as bareboat charterer of the Barge,3 commenced this action in the 


                                              
3      A ʺbareboat charterʺ is a ʺcharter under which the shipowner surrenders 
possession and control of the vessel to the charterer, who then succeeds to many of the 
shipownerʹs rights and obligations,ʺ typically including the provision of ʺpersonnel, 
insurance, and other materials necessary to operate the vessel.ʺ  Blackʹs Law Dictionary 
284 (10th ed. 2009).  Thus, the ʺbareboat chartererʺ ‐‐ also called a ʺbareboat 
charterparty,ʺ among other things, see id. ‐‐ is the non‐owner operator of a vessel.  Here, 
Franz had bareboat chartered the Barge along with his fleet of other barges and 
                       
                                                 7 
                       
                                                                                                                                                 

district court pursuant to the Limitation of Liability Act of 1851, 46 U.S.C. 

§§ 30501‐30512, seeking exoneration from or limitation of liability.4  In 

accordance with Rule F of the Supplemental Rules for Admiralty or Maritime 

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, the 

court approved a $47,420.77 security bond, representing Franz and Buchananʹs 

interest in the Barge, directed issuance of notice to all persons asserting claims 

affected by the limitation proceeding, ordered that any claim related to the 

incident be filed with the court within a specified time period, and enjoined the 

filing or prosecution of any suits related to the incident.5   

                      Tilcon and the Volks answered the complaint and asserted 

counterclaims.  Tilcon asserted claims against Franz and Buchanan for 


                                                                                                                                                  
tugboats to Buchanan.  Pursuant to the bareboat charter, Franz transferred exclusive 
control to Buchanan to use, operate, command, and navigate his fleet of barges and 
tugboats.   
 
4       The Limitation of Liability Act limits the owner of a vesselʹs liability for maritime 
accidents to ʺthe value of the vessel and pending freight.ʺ  46 U.S.C. § 30505(b).  The 
statute thus alters the usual rules of vicarious liability.  See In re City of N.Y., 522 F.3d 
279, 283 (2d Cir. 2008).   
 
5       ʺTypically, ʹonce the [vessel] owner files a petition for limitation, all other claims 
and proceedings against the owner related to the matter in question shall cease.ʹʺ  In re 
Petition of Germain, 824 F.3d 258, 264 (2d Cir. 2016) (quoting Tandon v. Captainʹs Cove 
Marina of Bridgeport, Inc., 752 F.3d 239, 244 (2d Cir. 2014)) (alterations omitted). 

                                                                       8 
                       
                                                                                      

indemnification or contribution.  The Volks asserted claims against Franz, 

Buchanan, and Tilcon under the Jones Act, the LHWCA, general maritime law, 

and New York state law. 

            The Volks filed a motion to dismiss on August 16, 2013.  The district 

court denied the motion on March 28, 2014.  The parties thereafter cross‐moved 

for summary judgment.  On March 10, 2016, the district court granted the 

motions of Franz, Buchanan, and Tilcon, denied the Volksʹ cross‐motion, and 

granted Franz and Buchananʹs complaint for exoneration from liability.  The 

court exonerated Franz, Buchanan, and Tilcon from liability for Volkʹs injury, 

except for Buchananʹs liability for workersʹ compensation.  The court concluded 

that Volkʹs Jones Act claims fail because he is not a ʺseamanʺ under the Jones Act.  

The court also concluded that all of Volksʹ remaining claims under the LHWCA, 

general maritime law, and state law fail. 

            This appeal followed.   

                                  DISCUSSION 

            ʺWe review de novo a district courtʹs grant of summary judgment to 

determine whether the district court properly concluded that there was no 

genuine dispute as to any material fact, such that the moving party was entitled 



                                         9 
             
                                                                                       

to judgment as a matter of law.ʺ  Myers v. Patterson, 819 F.3d 625, 632 (2d Cir. 

2016).   

I.     Overview 

             Maritime workers injured in the course of their employment may 

proceed, depending on their status and the status of the responsible party, on 

four possible theories or sets of theories: the Jones Act, the LHWCA, general 

maritime law, and state law.  See generally OʹHara v. Weeks Marine, Inc., 294 F.3d 

55, 61‐62 (2d Cir. 2012). 

             The Jones Act confers a cause of action in negligence to any ʺseaman 

injured in the course of employment.ʺ  46 U.S.C. § 30104.  Prior to the passage of 

the Jones Act, general maritime law entitled seamen only to ʺmaintenance and 

cureʺ from their employer, and to damages ʺfrom the vesselʹs owner for [any] 

injuries received . . . in consequence of the unseaworthiness of the ship.ʺ  

Chandris, Inc. v. Latsis, 515 U.S. 347, 354 (1995) (internal quotation marks omitted).  

Suits to recover for injuries caused by their employersʹ negligence, however, 

were barred.  Id.  The Jones Act changed this by creating ʺan express right of 

action in tort.ʺ  OʹHara, 294 F.3d at 61‐62. 




                                           10 
              
                                                                                            

                      The LHWCA is a workersʹ compensation system, which provides 

scheduled compensation for injury to a broad range of land‐based maritime 

workers.  Chandris, 515 U.S. at 355.  It covers ʺany person engaged in maritime 

employment, including any longshoreman or other person engaged in 

longshoring operations, and any harbor‐worker including a ship repairman, 

shipbuilder, and ship‐breaker,ʺ 33 U.S.C. § 902(3), but does not include ʺa master 

or member of a crew of any vessel,ʺ id. § 902(3)(G).6  The scheduled no‐fault 

compensation structure is the exclusive remedy for injured workers against their 

employers.  Id. § 905(a).   

                      The LHWCA does not, however, affect an employeeʹs right to sue 

the owner or charterer of the vessel on which he or she was injured for 

negligence.  Id. § 933(a); see also Gravatt v. City of N.Y., 226 F.3d 108, 115 (2d Cir. 

2000) (noting that, under LHWCA, employee ʺmay sue negligent third parties in 

tort, notwithstanding his entitlement to no‐fault compensation provided by the 

employerʺ).  Pursuant to § 905(b), a claimant retains the right to bring an action 

for damages ʺcaused by the negligence of a vessel, . . . against such vessel as a 

                                              
6       A longshoreman is ʺ[a] maritime laborer who works on the wharves in a port; 
esp., a person who loads and unloads ships.ʺ Blackʹs Law Dictionary 1085 (10th ed. 
2009).   

                                                 11 
                       
                                                                                           

third party.ʺ  33 U.S.C. § 905(b).  A claimant is not required to elect between 

statutory compensation from the employer and an action for damages against 

another, as he ʺcan both accept compensation and file a civil action against a 

third party tortfeasor.ʺ  Thomas J. Schoenbaum, 1 Adm. & Mar. Law § 7‐10 (5th 

ed. 2016).  A cause of action under § 905(b) against the vessel owner is for 

negligence in maritime tort, id., and ʺ[t]he remedy provided in this subsection 

shall be exclusive of all other remedies against the vessel except remedies 

available under this chapter,ʺ 33 U.S.C. § 905(b). 

             In some cases, the vessel owner is also the employer, and a different 

analysis will be required.  Gravatt, 226 F.3d at 118‐20; 33 U.S.C. § 905(b).  In these 

dual‐capacity situations, ʺ[i]nsofar as the employer‐vessel is negligent in its 

stevedore‐employer capacity, it is immune from suit under section 905(a), [but,] 

insofar as it is negligent in its vessel capacity, it will be liable under section 905(b) 

in the same manner as a third party.ʺ  Gravatt, 226 F.3d at 120.7  See generally 

Schoenbaum § 7‐10. 

             In short, ʺ[t]he Jones Act allows seamen to recover for negligence 

against their employers; the LHWCA authorizes maritime workers other than 
                                              
7      A ʺstevedoreʺ is a ʺperson or company that hires longshore and harbor workers 
to load and unload ships.ʺ  Blackʹs Law Dictionary 1640 (10th ed. 2009). 

                                           12 
              
                                                                                           

seamen to recover for negligence, but only against parties other than their 

employers.ʺ  OʹHara, 294 F.3d at 62.  The two remedies are mutually exclusive.  

Chandris, 515 U.S. at 355‐56 (ʺ[T]he Jones Act and the LHWCA are mutually 

exclusive compensation regimes.ʺ). 

             The Jones Act does not define ʺseaman,ʺ but, as noted above, the 

LHWCA excludes from coverage ʺa master or member of a crew of any vessel.ʺ  

33 U.S.C. § 902(3)(G).  Thus, courts have recognized that a worker is a seaman if 

he or she is ʺa master or member of a crew of any vessel.ʺ  Id.; see OʹHara, 294 

F.3d at 62 (ʺIt is . . . ʹodd but true that the key requirement for Jones Act coverage 

now appears in another statute.ʹʺ (quoting Chandris, 515 U.S. at 356)).  We discuss 

the elements of ʺseamanʺ status more fully below. 

             Maritime workers may also have common law remedies available to 

them, including, as noted, general maritime remedies for ʺmaintenance and cureʺ 

and ʺunseaworthiness.ʺ  Chandris, 515 U.S. at 354 (internal quotation marks 

omitted).  The Jones Act ‐‐ unlike the LHWCA ‐‐ does not eliminate pre‐existing 

common law causes of action.  See Miles v. Apex Marine Corp., 498 U.S. 19, 29 

(1990) (ʺThe Jones Act evinces no general hostility to recovery under maritime 

law.ʺ); see also Atl. Sounding Co. v. Townsend, 557 U.S. 404, 429 (2009) (Alito, J., 



                                           13 
              
                                                                                         

dissenting).  And while the LHWCA eliminates common law claims against the 

employer, it permits harbor workers to sue third‐party vessel owners for 

negligence under federal common law standards that establish certain duties of 

care.  See OʹHara, 294 F.3d at 64‐65.   

             In Scindia Steam Navigation Company v. De Los Santos, 451 U.S. 156 

(1981), the Supreme Court set forth standards to guide judicial determinations of 

liability under the LHWCA and general maritime law.  It identified three duties 

of care.    First, as we have noted, the ʺturnover dutyʺ imposes on the vessel 

owner a duty to ʺexercise ordinary care under the circumstances to have the ship 

. . . in such condition that an . . . experienced stevedore will be able by the 

exercise of reasonable care to carry on its cargo operations with reasonable 

safetyʺ and ʺa duty to warn stevedores . . . of hazards of which the [owner] 

know[s] or should know and which are unknown or would not be obvious to the 

stevedore.ʺ  OʹHara, 294 F.3d at 65 (citing Scindia, 451 U.S. at 167).  Second, the 

active control duty imposes liability on an owner ʺif it actively involves itself in 

[the vesselʹs] operations and negligently injuresʺ the employee.  Id. (internal 

quotation marks omitted).  Third, the duty to intervene requires the vessel owner 

to ʺintervene if it acquires actual knowledge that (1) a condition of the vessel or 



                                           14 
              
                                                                                        

its equipment poses an unreasonable risk of harm and (2) the stevedore . . . is not 

exercising reasonable care to protect its employees from that risk.ʺ  Id. (internal 

quotation marks omitted). 

                Finally, in some circumstances, maritime workers may assert claims 

under state law.  Id. at 68 (discussing claims under New York Labor Law §§ 200 

and 241(6)). 

II.   Jones Act Claims 

                The district court dismissed Volkʹs Jones Act claims because it 

concluded that Volk did not qualify as a ʺseamanʺ within the meaning of the 

Jones Act.  We agree. 

      A.        Applicable Law 

                Congress enacted the Jones Act in 1920 to provide ʺheightened legal 

protections to seamen because of their exposure to the perils of the sea.ʺ  OʹHara, 

294 F.3d at 61 (internal quotation marks and alterations omitted).  It ʺgives 

seamen an express right of action in tort because of their status as ʹwards of the 

admiraltyʹ who ʹare by the peculiarity of their lives liable to sudden sickness from 

change of climate, exposure to perils, and exhausting labour.ʹʺ  Id. at 61‐62 

(quoting Chandris, 515 U.S. at 354‐55).  ʺ[T]o qualify as a seaman under the Jones 



                                           15 
                 
                                                                                         

Act, a maritime employee must have a substantial employment‐related 

connection to a vessel in navigation,ʺ Chandris, 515 U.S. at 373 (emphasis 

omitted), or ʺto an identifiable group of such vessels,ʺ id. at 368.  

             To have an ʺemployment‐related connectionʺ to a vessel, ʺthe 

workerʹs duties must contribute to the function of the vessel or to the 

accomplishment of its mission.ʺ  OʹHara, 294 F.3d at 63 (internal quotation marks 

omitted).  This standard is liberal:  ʺ[t]he putative seaman need not aid in the 

navigation or contribute to the transportation of the vessel, but a seaman must be 

doing the shipʹs work.ʺ  Id. (internal quotation marks omitted); see also Harbor Tug 

& Barge Co. v. Papai, 520 U.S. 548, 554 (1997) (noting this prong focuses on 

whether the worker ʺcontributed to the function of the vessel or the 

accomplishment of its missionʺ).  Moreover, ʺthe workerʹs connection to the 

vessel must be ʹsubstantial in both its duration and its nature.ʹʺ  OʹHara, 294 F.3d 

at 63 (quoting Tonnesen v. Yonkers Contracting Co., 82 F.3d 30, 32 n.2 (2d Cir. 

1996)).  This inquiry ʺfocuses on whether the [worker] derives his livelihood from 

sea‐based activities.ʺ  Id. (internal quotation marks omitted).  ʺLand‐based 

maritime workers do not become seamen because they happen to be working on 

board a vessel when they are injured, and seamen do not lose Jones Act 



                                          16 
              
                                                                                       

protection when the course of their service to a vessel takes them ashore.ʺ  

Chandris, 515 U.S. at 361.   

             Nevertheless, the ʺrecognized [] distinction between land‐based and 

sea‐based maritime workersʺ does not mean ʺthat a maritime employee must 

work only on board a vessel to qualify as a seaman under the Jones Act.ʺ  Id. at 

363.  Rather, ʺthe ultimate inquiryʺ is whether, in light of the totality of the 

circumstances, ʺthe worker in question is a member of the vesselʹs crew or simply 

a land‐based employee who happens to be working on the vessel at a given 

time.ʺ  Id. at 370; see also Harbor Tug & Barge Co., 520 U.S. at 555 (ʺFor the 

substantial connection requirement to serve its purpose, the inquiry into the 

nature of the employeeʹs connection to the vessel must concentrate on whether 

the employeeʹs duties take him to sea.ʺ).  ʺWhether [a worker] qualifies as a 

seaman ʹis a mixed question of law and fact.ʹʺ  OʹHara, 294 F.3d at 63‐64 (quoting 

Harbor Tug & Barge Co., 520 U.S. at 554). 

             The Supreme Court has emphasized that it is important ʺto focus 

upon the essence of what it means to be a seaman and to eschew the temptation 

to create detailed tests to effectuate the congressional purpose.ʺ  Chandris, 515 

U.S. at 369.  ʺThe Jones Act remedy is reserved for sea‐based maritime employees 



                                           17 
              
                                                                                          

whose work regularly exposes them to ʹthe special hazards and disadvantages to 

which they who go down to sea in ships are subjected.ʹʺ  Id. at 370 (quoting Seas 

Shipping Co. v. Sieracki, 328 U.S. 85, 104 (1946) (Stone, C.J., dissenting)).  The key is 

whether the individual ʺʹhad a sufficient relation to the navigation of vessels and 

the perils attendant thereon.ʹʺ  Id. (quoting Wallace v. Oceaneering Intʹl, 727 F.2d 

427, 435 (5th Cir. 1984)). 

       B.     Application 

              In weighing ʺthe total circumstancesʺ of Volkʹs employment, we 

conclude as a matter of law that Volk does not qualify as a seaman under the 

Jones Act.  See id.  As a reasonable factfinder could only conclude, his work on 

the barges did not regularly expose him to the special hazards and disadvantages 

of the sea.  See id. at 369‐70.   

              Volk did not ʺderive[] his livelihood from sea‐based activities.ʺ  

OʹHara, 294 F.3d at 64 (internal quotation marks omitted).  Volk never operated a 

barge and only worked aboard the barges when they were secured to the dock.  

See Harbor Tug & Barge Co., 520 U.S. at 555 (ʺFor the substantial connection 

requirement to serve its purpose, the inquiry into the nature of the employeeʹs 

connection to the vessel must concentrate on whether the employeeʹs duties take 



                                           18 
               
                                                                                           

him to sea.ʺ).  The barges Volk worked on were moved to the loading dock by 

Tilcon workboats and Tilcon employees, and transported down the Hudson 

River by Buchanan tugboats.8  Volk was not a crew member of and did not serve 

on the Buchanan tugboats.9  Indeed, Volk reported to the dock foreman, not a 

shipʹs officer, and it was the dock foreman who brought him to the medical clinic 

after his accident.  Volk belonged to a union that represents equipment 

operators.  He did not belong to a maritime union and did not hold a maritime 

license or other ʺseamanʹs papers.ʺ  OʹHara, 294 F.3d at 64.  Finally, Volk never 

spent the night aboard a barge; he worked an hourly shift and went home every 

night after his shift ended.  In contrast, a traditional Jones Act seaman normally 

                                              
8       Volk would occasionally ride on the Tilcon workboats from the pier, where he 
performed his work on the barges, to the loading dock.  The distance was ʺ[p]robablyʺ a 
ʺcouple hundred yards,ʺ Appʹx 1012, and Volk did not perform any inspection or repair 
work while on the Tilcon workboats.  See Casser v. McAllister Towing & Transp. Co., 10 
Civ. 1554 (JSR), 2010 WL 5065424, at *3 (S.D.N.Y. Dec. 7, 2010) (rejecting argument that 
once a person steps onto a vessel he is a seaman because ʺif this argument were 
accepted, then there would be no distinction between a longshoreman and a seamanʺ).  
 
9       Volk argues for the first time on appeal that he was a crew member of the small 
pontoon work boat that he used to approach a moored barge from the water side to 
make repairs to the barge.  Even if this argument were not waived, see Green v. United 
States, 13 F.3d 577, 586 (2d Cir. 1994) (ʺ[I]t is a well‐established general rule that an 
appellate court will not consider an issue raised for the first time on appeal.ʺ), it does 
not change our analysis as the pontoon work boat, like the Buchanan barges, was 
unmanned, had no crew members, and was only used, on occasion, as a work platform 
by Volk and his fellow workers. 

                                                 19 
                       
                                                                                           

serves for voyages or tours of duty.  See, e.g., Aguilar v. Standard Oil Co., 318 U.S. 

724, 731‐32 (1943) (voyages); Sellers v. Dixilyn Corp., 433 F.2d 446, 447‐48 (5th Cir. 

1970) (tours of duty). 

             In OʹHara, we concluded that a dock worker who was injured while 

repairing the Staten Island pier aboard a barge was not a ʺseamanʺ as a matter of 

law because he had, at most, ʺa transitory or sporadic connectionʺ to the barges 

ʺin their capacity as vessels in navigation.ʺ  294 F.3d at 64 (emphasis omitted).  

Key to our holding was that the dock worker (1) belonged to a dock workers 

union rather than a maritime union, (2) lacked a maritime license, (3) never spent 

the night aboard a barge, and (4) never operated a barge or assisted in its 

navigation and only worked aboard the barges when they were fully secured to 

the pier that the dock worker was employed to repair.  Id.  We emphasized that, 

although the worker ʺspent more than half his working hours . . . aboard the 

barges, . . . he spent all of that time performing tasks related to the repair of the 

Staten Island pier while the barges were secured to the pier.ʺ  Id.  This case is not 

substantially different from OʹHara.     

             Volk seeks to rely on the Fifth Circuitʹs decision in Naquin v. 

Elevating Boats, LLC, 744 F.3d 927 (5th Cir. 2014), cert. denied 135 S. Ct. 1397 (2015).   



                                            20 
              
                                                                                            

There, a shipyard worker ʺspent approximately 70 percent of his total time 

working aboardʺ so‐called ʺlift‐boatsʺ that ʺwere moored, jacked up or docked in 

[the] shipyard canal.ʺ  Id. at 930.  His duties included ʺinspecting [the lift‐boats] 

for repairs, cleaning them, painting them, replacing defective or damaged parts, 

performing engine repairs, going on test runs, securing equipment, and 

operating the vesselsʹ marine cranes and jack‐up legs.ʺ  Id.  The worker was 

occasionally ʺdispatched . . . to repair a vessel or fill in as a vessel crane operator 

while the vessel was operating in open water.ʺ  Id. at 931.  The Fifth Circuit 

affirmed the jury verdict in favor of the shipyard worker awarding Jones Act 

damages, finding that the shipyard worker was exposed to the perils of a 

maritime work environment such that he was a seaman.  Id. at 935.  

             The Fifth Circuitʹs decision is not controlling on us, and it is in any 

event distinguishable.  The shipyard worker there clearly had a more substantial 

connection to seafaring vessels than Volk does.  For example, the shipyard 

worker operated ʺthe vesselsʹ marine cranes and jack‐up legsʺ and worked 

aboard the vessels in open water, even if only ʺoccasionally.ʺ  Id. at 930.  Volk did 

none of these things; Volk worked on barges that were moored, directly or 

indirectly, to the Tilcon dock and did not operate the Tilcon workboats or 



                                           21 
              
                                                                                       

Buchanan tugboats that transported the barges.  See Schultz v. Louisiana Dock Co., 

94 F. Supp. 2d 746, 750 (E.D. La. 2000) (ʺPlaintiffʹs duties were limited to 

inspecting and repairing barges moored at the facility.  He did not go to sea or 

face the perils of the sea in the manner associated with seaman status.  Plaintiff 

ate meals ashore and went home every night.  He admitted that with respect to 

the vessels used to transport him around the facility he did not serve as a 

deckhand.ʺ).   

             In sum, none of Volkʹs work was of a seagoing nature.  Volkʹs duties 

were limited to inspecting and repairing barges that were secured to the dock at 

the Clinton Point facility.  Volk did not go to sea and he was not exposed to the 

ʺperils of the seaʺ in the manner associated with seaman status.  See Denson v. 

Ingram Barge Co., 5:07‐cv‐00084‐R, 2009 WL 1033817, at *3 (W.D. Ky. Apr. 16, 

2009) (ʺThe hazards Denson states he faced do not rise to the level of the special 

hazards and disadvantages faced by seamen; they are hazards that 

longshoremen commonly encounter.  Therefore, Denson was an intended 

beneficiary of the LHWCA.ʺ).  Accordingly, considering the total circumstances 

of Volkʹs employment, we conclude as a matter of law that Volk does not qualify 




                                          22 
              
                                                                                       

as a ʺseamanʺ within the meaning of the Jones Act, and we affirm the dismissal 

of his Jones Act claims. 

III.   Other Claims 

             Volk also asserted claims under the LHWCA, general maritime law, 

and New York law against all three appellees: Buchanan, Franz, and Tilcon.  The 

district court dismissed all these claims.  We conclude that the district court 

should have permitted certain of these claims to proceed. 

       A.    Buchanan 

             The district court correctly dismissed all the remaining claims 

against Buchanan.  Buchanan is Volkʹs employer and ordinarily would be 

immune from suit under 33 U.S.C. § 905(a).  As bareboat charterer of the Barge, 

however, Buchanan is a dual capacity employer‐vessel owner.  See Reed v. S.S. 

Yaka, 373 U.S. 410, 412 (1963) (ʺIt has long been recognized in the law of 

admiralty that for many, if not most, purposes the bareboat charterer is to be 

treated as the owner.ʺ).  Therefore, if Buchanan were negligent in its vessel 

capacity in relation to Volkʹs injury, Buchanan would be liable under 33 U.S.C. 

§ 905(b) in the same manner as a third party.  Gravatt, 226 F.3d at 119.  The 

district court ruled that Buchanan was not acting in a capacity as vessel owner in 



                                         23 
              
                                                                                        

relation to Volkʹs injury, and therefore is liable exclusively for Volkʹs workersʹ 

compensation payments under the LHWCA.  See 33 U.S.C. § 905(a) (stating that 

employer is liable exclusively for scheduled no‐fault compensation).  Volk does 

not challenge that ruling on appeal.  Because the statutory, no‐fault 

compensation payments under the LHWCA are Volkʹs exclusive remedy as to 

Buchanan, his general maritime law and state law claims against Buchanan were 

properly dismissed.  See id.  

      B.     Franz 

             As vessel owner, Franz was subject to suit for negligence under the 

LHWCA.  33 U.S.C. § 905(b).  Although the district court correctly noted that 

Franz was not an employer or bareboat charterer of the Barge and therefore was 

only responsible for his ʺturnover duty,ʺ see Oʹhara, 294 F.3d at 65, the district 

court did not properly analyze the LHWCA claims.  While he could not be 

responsible for the presence of excess stone, Franz arguably had a duty, as 

owner, to address the condition of the Barge before turning it over to Buchanan.   

             As the district court itself recognized, Volkʹs negligence claim could 

have been based on the condition of the vessel, not just the presence of excess 

stone on the margin deck.  See Special Appʹx at 27 (ʺThe alleged negligence which 



                                          24 
              
                                                                                              

caused W. Volkʹs injury could plausibly originate from one of two sources.  The 

first is where the stones reached the margin deck of the B‐252 from a barge weeper, which 

is a drainage hole on the side of a barge.  The second is where the stones could have 

been overloaded by Tilcon and spilled onto the margin deck.ʺ (citation omitted 

and emphasis added)).  On remand, the district court shall consider whether 

there is a viable claim under § 905(b) of the LHWCA against Franz as owner 

based on the condition of the vessel.  See Gravatt, 226 F.3d at 115 (ʺ[T]he 

employee may sue negligent third parties in tort.ʺ); see also Pellegrino v. A.H. Bull 

S.S. Co., 309 F. Supp. 839, 842 (S.D.N.Y. 1969) (ʺThe shipowner owes an absolute 

and non‐delegable duty to . . . longshoremen properly aboard its vessel to 

provide a seaworthy ship.ʺ).  As that statute is the sole basis under which Volk 

can recover against Franz, 33 U.S.C. § 905(b), the general maritime and state law 

claims otherwise must be dismissed.  See Norfolk Shipbuilding & Drydock Corp. v. 

Garris, 532 U.S. 811, 818 (2001) (noting that the LHWCA preempts all other 

claims against a vessel owner).   

      C.     Tilcon 

             The district court correctly held that Tilcon, the operator of the rock 

processing facility, has no LHWCA liability because it did not employ Volk or 



                                           25 
              
                                                                                          

own the Barge.  See 33 U.S.C. § 905.  The district court also correctly held that the 

general maritime claims asserted against Tilcon fail because Tilcon is not an 

owner of the Barge and because Volk is not a seaman.  Tilcon had no duty to 

provide a seaworthy vessel or to provide maintenance and cure because it did 

not own the Barge.  See Oxley v. City of New York, 923 F.2d 22, 24‐25 (2d Cir. 1991) 

(noting that a vessel owner has a duty to supply a seaworthy vessel); Lewis v. 

Lewis & Clark Marine, Inc., 531 U.S. 438, 441 (2001) (ʺA claim for maintenance and 

cure concerns the vessel ownerʹs obligation to provide food, lodging, and 

medical services to a seaman injured while serving the ship.ʺ).  Further, Volk is 

not entitled to maintenance and cure because he is not a seaman.  See 1B‐IV 

Benedict on Admiralty § 44 (2015) (ʺLongshoremen, of course, have never been 

entitled to maintenance and cure.ʺ).   

             The district court erred, however, in dismissing Volkʹs New York 

state law claims against Tilcon for negligence, gross negligence, and violations of 

N.Y. Labor Law § 200.  The district court determined that these claims failed 

because the alleged hazard ‐‐ the presence of excess stone on the margin deck of 

the Barge ‐‐ was open and obvious.  The district courtʹs holding in this regard 

was based on an error of law.  New York law utilizes a comparative negligence 



                                          26 
              
                                                                                         

scheme, meaning the doctrines of contributory negligence and assumption of risk 

are not complete defenses as a matter of law.  See Integrated Waste Servs., Inc. v. 

Akzo Nobel Salt, Inc., 113 F.3d 296, 300 (2d Cir. 1997) (ʺ[W]hen New York, by 

statute, adopted comparative negligence, it abolished not only contributory 

negligence as a complete defense, but also assumption of risk.  Under the statute, 

liability is split between plaintiﬀs and defendants based on the relative 

culpability and causal significance of their conduct.ʺ (citing N.Y. C.P.L.R. § 

1411)); see also Payne v. United States, 359 F.3d 132, 138 (2d Cir. 2004) (ʺ[U]nder 

New York law the open and obvious nature of a dangerous condition . . . does 

not absolve the landowner of its general duty of care.ʺ).  Even assuming the 

condition was open and obvious, a factual question exists as to the relative fault 

of the parties. 

              Accordingly, the district courtʹs grant of summary judgment to 

Tilcon on these state law claims was error. 

                                   CONCLUSION 

              To summarize, we conclude as follows: 

              1.    The district court correctly dismissed: (a) the Jones Act claims 

against all three appellees; (b) the LHWCA, general maritime law, and state law 



                                          27 
               
                                                                                       

claims against Buchanan; and (c) the LHWCA and general maritime claims 

against Tilcon; and 

             2.    The district court erred in dismissing: (a) the LHWCA claim 

against Franz to the extent it is based on the alleged breach of Franzʹs duty, as 

owner, to turn over a reasonably safe vessel; and (b) the state law claims against 

Tilcon for negligence, gross negligence, and violation of N.Y. Labor Law § 200. 

             Accordingly, the case is AFFIRMED IN PART, VACATED IN 

PART, and REMANDED for such further proceedings as may be appropriate. 




                                         28